Exhibit 10.13(b)

ADVANCED MICRO DEVICES, INC.

Form of Amended and Restated

Management Continuity Agreement

Dear             :

Advanced Micro Devices, Inc. (the “Company”) considers the establishment and
maintenance of a sound and vital management to be essential to protecting and
enhancing the best interests of the Company and its stockholders. The Company
recognizes that, as is the case with many publicly held corporations, the
possibility of a change of control may exist and that the uncertainty and
questions which such possibility may raise among management may result in the
departure or distraction of management personnel to the detriment of the Company
and its stockholders. Accordingly, the non-management members of the Company’s
Board of Directors have determined that it is imperative to be able to rely upon
management’s continuance and that appropriate steps should be taken to reinforce
and encourage the continued attention and dedication of members of the Company’s
management, including you, to their assigned duties without distraction in the
face of the potentially disturbing circumstances arising from the possibility of
a change of control of the Company.

In order to induce you to remain in the employ of the Company under such
circumstances, this letter agreement sets forth the benefits which the Company
agrees will be provided to you in the event there is a “Change of Control” of
the Company under the circumstances described below. (“Change of Control” is
defined in Section 1.) In addition, the Company is also willing to agree to
provide you the benefits described herein in consideration of your agreement to
the arbitration provisions set forth in Section 14 hereof. This Agreement amends
and restates in its entirety the Management Continuity Agreement between you and
the Company entered into as of              (the “Prior Agreement”). Upon the
execution of this Agreement by you and the Company it shall supersede the Prior
Agreement and the Prior Agreement shall be of no further force or effect.

1. Change of Control. For purposes of this Agreement, a “Change of Control”
shall mean a change of control of the Company of a nature which would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A promulgated under the Securities Exchange Act of 1934, as amended (“Exchange
Act”) or in response to any other form or report to the Securities and Exchange
Commission or any stock exchange on which the Company’s shares are listed which
requires the reporting of a change of control. In addition, a Change of Control
shall be deemed to have occurred if (i) any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) is or becomes the beneficial
owner, directly or indirectly, of securities of the Company representing more
than 20% of the combined voting power of the Company’s then outstanding
securities; or (ii) in any two year period, individuals who were members of the
Board of Directors (the “Board”) at the beginning of such period plus each new
director whose election or nomination for election was approved by at least
two-thirds of the directors in office immediately prior to such election or
nomination, cease for any reason to constitute at least a majority of the Board,
or (iii) a majority of the members of the Board in office prior to the happening
of any event and who are still in office after such event, determines in its
sole discretion within one year after such event, that as a result of such event
there has been a Change of Control.



--------------------------------------------------------------------------------

Notwithstanding the foregoing definition, “Change of Control” for purposes of
this Agreement, shall exclude the acquisition of securities representing more
than 20% of the combined voting power of the Company by the Company, any of its
wholly owned subsidiaries, or any trustee or other fiduciary holding securities
of the Company under an employee benefit plan now or hereafter established by
the Company. As used herein, the term “beneficial owner” shall have the same
meaning as under Section 13(d) of the Exchange Act, and related case law.

2. Term. This Agreement shall become effective immediately on the delivery of
fully executed copies to both parties, and shall continue until canceled
pursuant to the notice of either party. Either party hereto may provide written
notice to the other of cancellation of this Agreement, to take effect on the
date specified in such notice, but in no event shall such cancellation take
effect less than two years from the date on which notice is given. Such notice
shall be furnished in accordance with Section 11 of this Agreement.

3. Tax Indemnity.

(a) If all or any portion of the amounts payable to you on your behalf under
this Agreement or otherwise are subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”) (or
similar state tax and/or assessment), the Company shall pay to you an amount
necessary to place you in the same after-tax position as you would have been in
had no such excise tax been imposed. The amount payable pursuant to the
preceding sentence shall be increased to the extent necessary to pay income and
excise taxes due on such amount. The determination of the amount of any such tax
indemnity shall initially be made by the independent accounting firm employed by
the Company immediately prior to the Change of Control, or if such firm is
unwilling to complete such calculations, such independent accounting or
consulting firm as the Company may select in its discretion.

(b) If at a later date it is determined (pursuant to final regulations or
published rulings of the IRS, final judgment of a court of competent
jurisdiction or otherwise) that the amount of excise taxes payable by you is
greater than the amount initially so determined, then the Company (or its
successor) shall pay you an amount equal to the sum of (1) such additional
excise taxes (2) any interest, fines and penalties resulting from such
underpayment, plus (3) any additional amount necessary to reimburse you for any
income, excise or other taxes payable by you with respect to the amounts
specified in (1) and (2) above, and the reimbursement provided by this clause
(3). If at a later date it is determined (pursuant to final regulations or
published rulings of the IRS, final judgment of a court of competent
jurisdiction or otherwise) that the amount of excise taxes payable by you is
lesser than the amount initially so determined, then you shall pay to the
Company (or its successor) an amount equal to such overpayment to the extent
such is refunded to you.

 

2



--------------------------------------------------------------------------------

(c) By signing this agreement, you and the Company both agree to cooperate with
the person(s) calculating the amount of the tax indemnity, and will provide
copies of whatever tax returns and other documents may be necessary to perform
the calculation.

(d) Notwithstanding anything herein to the contrary, any payment required to be
made under this Section shall be made no later than the end of the calendar year
following the calendar year within which the taxes giving rise to such payment
obligation are remitted to the appropriate tax authorities.

4. Termination of Employment Following Change of Control. If any of the events
described in Section 1 hereof constituting a Change of Control shall have
occurred, you shall be entitled to the benefits provided in Section 5 hereof
upon the actual termination by the Company without Cause or “Constructive
Termination” of your employment that is a “separation from service” (within the
meaning of Code Section 409A(a)(2)(A)(i)) within two years after such Change of
Control (a “Change of Control Termination”), unless such termination is by the
Company for Cause.

(a) Constructive Termination. For purposes of this Agreement, “Constructive
Termination” shall mean a resignation by you due to any diminution or adverse
change in the circumstances of your employment as determined in good faith by
you, including, without limitation, your reporting relationships, job
description, duties, responsibilities, compensation, perquisites, office or
location of employment.

(b) Cause. For the purposes of this Agreement, the Company shall have a “Cause”
to terminate your employment if you are determined by a court of law or pursuant
to arbitration under Section 14 to have committed a willful act of embezzlement,
fraud or dishonesty which resulted in material loss, material damage or material
injury to the Company. In such an event, you shall have no rights under this
Agreement.

(c) Notice of Termination. Any termination of your employment by the Company or
by you for any reason whatsoever during the term of this Agreement shall be
communicated by written notice of termination to the other party hereto (“Notice
of Termination”).

(d) Date of Termination. “Date of Termination” shall mean the date specified in
the Notice of Termination of your Change of Control Termination.

5. Benefits Upon Termination Following a Change Of Control.

(a) Amount of Benefits. The Company shall provide to you as soon as practicable,
but not more than ten business days (subject to Section 6, below) following a
Change of Control Termination each of the following benefits:

(1) Severance Benefit. The Company shall pay you a lump sum severance benefit
which shall equal three times the sum of (A) your Base Compensation (as defined
below), plus (B) the average of the two highest annual bonuses paid to you
during the last five full calendar years immediately prior to the Change of
Control. For purposes of this

 

3



--------------------------------------------------------------------------------

Section 5(a)(1), “Base Compensation” means your rate of annual salary, as in
effect for the twelve-month period ending on the date six months prior to the
Change of Control or on the Date of Termination, whichever is higher. Base
Compensation does not include elements such as bonuses, reimbursement of
interest paid on guaranteed loans, auto allowances, nor any income from equity
based compensation, such as may result from the exercise of stock options or
stock appreciation rights, or the receipt of restricted stock unit awards or the
lapse of restrictions on such awards. If you were employed by the Company and/or
any of its subsidiaries for less than one full calendar year immediately
preceding the Change of Control, your “highest annual bonus” will be determined
by annualizing the bonus earned during your period of employment as determined
by the Company.

(2) Equity Compensation. All unvested stock options, stock appreciation rights,
restricted stock unit and restricted stock awards held by you at the time of
your Date of Termination shall be deemed fully vested and exercisable at such
Date of Termination, as applicable. All vested options held by you, including
those deemed fully vested as of the Date of Termination shall become
automatically exercisable for a period of one (1) year from the Date of
Termination; provided, however, in no event shall any option remain exercisable
beyond the maximum period allowed therefor in the stock option plan or agreement
under which it was granted, whichever is shorter. This agreement shall serve as
an amendment to all of your outstanding stock options, restricted stock unit
awards, restricted stock awards, stock appreciation rights and similar equity
compensation awards as of the date hereof.

(3) Accrued Bonus. The Company shall pay you an amount equal to the pro rata
amount of the annual bonus accrued under the Company’s Executive Bonus Plan for
the portion of the year to the Date of Termination.

(4) Company Car. The Company shall allow you the continued use of the Company
automobile, on the same terms which existed prior to the Change of Control, for
twelve (12) months following the Date of Termination.

(5) Financial and Tax Planning. The Company shall reimburse you or pay directly
for personal financial planning and tax planning services up to $4,000 for
twelve (12) months following the Date of Termination.

(6) Other Benefits. The Company shall provide for a period of twelve (12) months
following the Date of Termination, health and welfare benefits at least
comparable to those benefits in effect on your Date of Termination, including
but not limited to medical, dental, disability, dependent care, and life
insurance coverage. At the Company’s election, health benefits may be provided
by reimbursing you for the cost of converting a group policy to individual
coverage, or for the cost of COBRA premiums for the shorter of twelve
(12) months or the applicable COBRA continuation period. The Company shall also
pay you an amount calculated to pay any income taxes due as a result of the
payment by the Company on your behalf for such health benefits. Such tax payment
shall be calculated to place you in the same after-tax position as if no such
income had been imposed and shall be paid to you no later than the end of the
calendar year following the calendar year in which such related taxes are
remitted to the appropriate tax authorities.

 

4



--------------------------------------------------------------------------------

(b) Other Benefits Payable. The benefits described in subsection (a) above shall
be payable in addition to, and not in lieu of, all other accrued or vested or
earned but deferred compensation, rights, options or other benefits which may be
owed to you following termination of your employment, irrespective of whether
your termination was preceded by a Change of Control, including but not limited
to accrued vacation or sick pay, amounts or benefits payable under any
employment agreement or any bonus or other compensation plans, stock option
plan, stock ownership plan, stock purchase plan, life insurance plan, health
plan, disability plan or similar plan.

6. Section 409A. Notwithstanding any provision to the contrary in the Agreement,
if you are deemed by the Company at the time of your Date of Termination to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, to
the extent delayed commencement of any portion of the benefits to which you are
entitled under this Agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of your
benefits shall not be provided to you prior to the earlier of (a) the expiration
of the six-month period measured from the date of the your “separation from
service” (within the meaning of Code Section 409A(a)(2)(A)(i)) or (b) the date
of your death. Upon the expiration of the applicable Code
Section 409A(a)(2)(B)(i) period, all payments deferred pursuant to this
Section 6 shall be paid in a lump sum to you, and any remaining payments due
under the Agreement shall be paid as otherwise provided herein.

7. Payment Obligations Absolute. The Company’s obligation to pay the benefits
described herein shall be absolute and unconditional and shall not be affected
by any circumstances, including, without limitation, any set-off, counterclaim,
recoupment, defense or other right which the Company or any of its subsidiaries
may have against you or anyone else. In the event of any dispute concerning your
right to payment, the Company shall nevertheless continue to pay to you your
Base Compensation (as such term is defined in Section 5) until the dispute is
resolved. Any such amounts paid following your termination of employment shall
be credited against the amounts otherwise due to you under this Agreement or, in
the event the Company prevails, shall be repaid to the Company.

8. Legal Fees. The Company shall also pay forthwith upon written demand from you
all legal fees and expenses reasonably incurred by you in seeking to obtain or
enforce any right or benefit provided by this Agreement. In the event you do not
prevail in any ensuing arbitration or litigation, the Company shall absorb its
own costs, expenses, and attorneys’ fees, and you shall reimburse the Company
for one-half of your costs, expenses, and attorneys’ fees.

9. Mitigation. You shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
shall the amount of any payment provided for in this Agreement be reduced or
offset in any way whatsoever by any amount received by you for any reason
whatsoever from another employer or otherwise after the Date of Termination.

 

5



--------------------------------------------------------------------------------

10. Indemnification. For at least six years following a Change of Control, you
shall continue to be indemnified under the Company’s Certificate of
Incorporation and Bylaws at least to the same extent as prior to the Change of
Control, and you shall be covered by the directors’ and officers liability
insurance, the fiduciary liability insurance and the professional liability
insurance policies that are the same as, or provide coverage at least equivalent
to, those the Company carried prior to the Change of Control.

11. Successors; Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle you to
compensation from the Company in the same amount and on the same terms as you
would be entitled hereunder if the Company had terminated your employment
without Cause after a Change of Control, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Date of Termination. As used in this Agreement,
“Company” shall mean the Company as hereinabove defined and any successor to its
business and/or assets as aforesaid which executes and delivers the agreement
provided for in this Section or which otherwise becomes bound by all the terms
and provisions of this Agreement by operation of law.

(b) This Agreement shall terminate upon your death except that if you should die
while you are entitled to receive any amounts under this Agreement but which are
unpaid at your date of death, all such amounts, unless otherwise provided
herein, shall be paid in accordance with the terms of this Agreement to your
devisee, legatee, or other designee or, if there be no such designee, to your
estate. This Agreement shall inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees.

12. Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by the United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, provided
that all notices to the Company shall be directed to the Chairman of the Board
of Directors of the Company with a copy to the Secretary of the Company, or such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.

13. Amendments. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by you and the Company’s Chief Executive Officer. No waiver by either
party hereto at any time or any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.

 

6



--------------------------------------------------------------------------------

14. Validity. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceablity of any other provision
of this Agreement, which shall remain in full force and effect.

15. Arbitration.

(a) Arbitration shall be the exclusive and final forum for settling any
disagreement, dispute, controversy or claim arising out of or in any way related
to (i) this Agreement or the subject matter thereof or the interpretation hereof
or any arrangements relating hereto or contemplated herein or the breach,
termination or invalidity hereof; or (ii) the provision of or failure to provide
any other benefits upon a Change of Control pursuant to any other employment
agreement, bonus or compensation plans, stock option plan, stock ownership plan,
stock purchase plan, life insurance plan or similar plan or agreement with the
Company and/or any of its subsidiaries as Change of Control may be defined in
such other agreement or plan, which benefits constitute “parachute payments”
within the meaning of Section 280G of the Code. If this Section 15 conflicts
with any provision in any such compensation or bonus plan, stock option plan, or
any other similar plan or agreement, this provision requiring arbitration shall
control.

(b) The arbitration shall be conducted in accordance with the Commercial
Arbitration Rules (the “Arbitration Rules”) of the American Arbitration
Association (the “AAA”).

(c) The arbitral tribunal shall consist of one arbitrator. Except as otherwise
provided in Section 8, the Company shall pay all the fees, if any, and expenses
of such arbitration.

(d) The arbitration shall be conducted in San Jose or in any other city in the
United States of America as the parties to the dispute may designate by mutual
written consent.

(e) Any decision or award of the arbitral tribunal shall be final and binding
upon the parties to the arbitration proceeding. The parties hereto hereby waive
to the extent permitted by law any rights to appeal or to review of such award
by any court or tribunal. The parties hereto agree that the arbitral award may
be enforced against the parties to the arbitration proceeding or their assets
wherever the award may be entered in any court having jurisdiction thereof.

(f) The parties stipulate that discovery may be had in any such arbitration
proceeding as provided in Section 1283.05 of the California Code of Civil
Procedure, as may be amended or revised from time to time.

16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

17. Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city, or other taxes as shall be
required pursuant to any law or government regulation or ruling.

 

7



--------------------------------------------------------------------------------

18. Nonassignability. This Agreement is personal in nature and neither of the
parties hereto shall, without the consent of the other, assign or transfer this
Agreement or any rights or obligations hereunder, except as provided in
Section 11 above. Without limiting the foregoing, your right to receive payments
hereunder, shall not be assignable or transferable, whether by pledge, creation
of a security interest or otherwise, other than by a transfer by will or by the
laws of descent and distribution and in the event of any attempted assignment or
transfer contrary to this Section the Company shall have no liability to pay any
amounts so attempted to be assigned or transferred.

19. No Right to Employment. Nothing in this Agreement shall confer on you any
right to continue in the employ of the Company, or interfere with or restrict in
any way the rights of the Company, which are hereby expressly reserved, to
discharge you at any time for any reason whatsoever, with or without cause.

20. Miscellaneous. No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement. This Agreement shall
not affect your rights under any pension, welfare or fringe benefit arrangements
of the Company under which you are entitled to receive any benefits. The
validity, interpretation, construction and performance of this Agreement shall
be governed by the laws of the State of Delaware. The provisions of this
Agreement, and any payment provided for hereunder, shall not reduce any amounts
otherwise payable, or in any way diminish your existing rights, or rights which
would accrue solely as a result of the passage of time, under any employment
agreement or other contract, plan or agreement with the Company.

21. Complete Agreement. This Agreement sets forth the entire agreement of the
parties hereto in respect of the subject matter contained herein and therein and
supersedes the Prior Agreement and all other prior agreements, promises,
covenants, arrangements, communications, representations or warranties, whether
oral or written, by any officer, employee or representative of any party hereto,
and any prior agreement of the parties hereto in respect of the subject matter
contained herein, including without limitation, any prior severance agreements,
any contrary or limiting provisions in any Company equity compensation plan.
This Agreement shall not limit in any way any obligation Executive may have
under any other agreement with or promise to the Company relating to
confidentiality, proprietary rights in technology or the assignment of interests
in any intellectual property

 

8



--------------------------------------------------------------------------------

If this letter correctly sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter which
will then constitute our agreement on this subject.

 

Sincerely, ADVANCED MICRO DEVICES, INC. By:       Chairman of the Compensation
Committee   of the Board of Directors

 

Agreed to this              day of                      20                

(Signature)

 

9